DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission filed 3/9/2022 is acknowledged.
No claims have been amended, cancelled or added.
Claims 3, 13-16 and 32-81 were previously cancelled.
Claims 1, 2, 4-12, 17-31, and 82 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4, 5, 7, 9-11, 17-21, 29, 30, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Wyler et al. (US20160170029A1), hereafter Wyler, in view of Mendelsohn et al. (USP 8723724B2), hereafter Mendelsohn.

Regarding claim 1,
Wyler discloses a method of communication (i.e. Fig. 5-6) comprising, by a ground network of a satellite communication system (Fig. 1, 40-50), determining a neighbor cell list that includes at least one start angle and span indicative of at least one beam ON time for at least one satellite indicating a first time that a first satellite of the at i.e. start time) and a second time that the first satellite turns off the first beam (i.e. end time; Fig. 1, 3-4; Fig. 6, 120-124; paragraph 45-47; time-tagged scan angles for start/end point of scan path determined/generated by 40,50…) and sending the neighbor cell list to a user terminal (…and sent to….the user terminal).
As shown above, Wyler discloses sending the neighbor cell list to a user terminal, but Wyler does not expressly show such information sent via at least one wireless satellite link to the user terminal by the ground network of the satellite communication system.
However, related art to Xu shows sending such information via at least one wireless satellite link to the user terminal by the ground network of the satellite communication system (i.e. Fig. 3A-B, 4, 7; paragraph 44-46, 77-82; handover information including cell list descriptor and cell frequency link descriptor of Network Information Table sent to user terminal 309 via direct-to-mobile satellite 307 by the DVB head-end 304).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Wyler by sending network information to the user terminal via at least one wireless satellite link by the ground network of the satellite communication system, as shown by Xu, thereby ensuring continuous, seamless service when performing handover involving network access via satellite.



Regarding claim 9,
Wyler discloses an apparatus for communication comprising a memory; and a processor coupled to the memory (Fig. 1; paragraph 45) configured to, by a ground network of a satellite communication system (Fig. 1, 40-50), determine a neighbor cell list that includes at least one start angle and span indicative of at least one beam ON time for at least one satellite indicating a first time that a first satellite of the at least one satellite turns on a first beam (i.e. start time) and a second time that the first satellite turns off the first beam (i.e. end time; Fig. 1, 3-4; Fig. 6, 120-124; paragraph 45-47; time-tagged scan angles for start/end point of scan path determined/generated by 40,50…) and send the neighbor cell list to a user terminal (sent to the user terminal).
As shown above, Wyler discloses sending the neighbor cell list to a user terminal, but Wyler does not expressly show such information sent via at least one wireless satellite link to the user terminal by the ground network of the system.
However, related art to Xu shows sending such information via at least one wireless satellite link to the user terminal by the ground network of the satellite communication system (i.e. Fig. 3A-B, 4, 7; paragraph 44-46, 77-82; handover information including cell list descriptor and cell frequency link descriptor of Network Information Table sent to user terminal 309 via direct-to-mobile satellite 307 by the DVB head-end 304).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Wyler by sending network information to the user terminal via at least one wireless satellite link by the ground network of the satellite communication 

Regarding claim 17,
Wyler discloses method of communication comprising receiving, by a user terminal (Fig. 1, 10) from a ground network of a satellite communication system (Fig. 1, 40-50), a neighbor cell list that includes at least one start angle and span indicative of at least one beam ON time for at least one satellite indicating a first time that a first satellite of the at least one satellite turns on a first beam (i.e. start time) and a second time that the first satellite turns off the first beam (i.e. end time; Fig. 1, 3-4; Fig. 6, 120-124; paragraph 45-47; user terminal receives Az/El table containing time-tagged scan angles for start/end point of scan path determined/generated by 40,50) and identifying a target beam based on the neighbor cell list (Fig. 5, 102-106).
As shown above, Wyler discloses sending the neighbor cell list to a user terminal, but Wyler does not expressly show such information sent via at least one wireless satellite link to the user terminal by the ground network of the satellite communication system.
However, related art to Xu shows sending such information via at least one wireless satellite link to the user terminal by the ground network of the satellite communication system (i.e. Fig. 3A-B, 4, 7; paragraph 44-46, 77-82; handover information including cell list descriptor and cell frequency link descriptor of Network Information Table sent to user terminal 309 via direct-to-mobile satellite 307 by the DVB head-end 304).


Regarding claim 29,
Wyler discloses an apparatus for communication comprising a memory; and a processor coupled to the memory (Fig. 1; paragraph 45) configured to receive, by a user terminal (Fig. 1, 10) from a ground network of a satellite communication system (Fig. 1, 40-50), a neighbor cell list that includes at least one start angle and span indicative of at least one beam ON time for at least one satellite indicating a first time that a first satellite of the at least one satellite turns on a first beam (i.e. start time) and a second time that the first satellite turns off the first beam (i.e. end time; Fig. 1, 3-4; Fig. 6, 120-124;paragraph 45-47; user terminal receives Az/El table containing time-tagged scan angles for start/end point of scan path determined/generated by 40,50) and identify a target beam based on the neighbor cell list (Fig. 5, 102-106).
As shown above, Wyler discloses sending the neighbor cell list to a user terminal, but Wyler does not expressly show such information sent via at least one wireless satellite link to the user terminal by the ground network of the satellite communication system.
However, related art to Xu shows sending such information via at least one wireless satellite link to the user terminal by the ground network of the satellite i.e. Fig. 3A-B, 4, 7; paragraph 44-46, 77-82; handover information including cell list descriptor and cell frequency link descriptor of Network Information Table sent to user terminal 309 via direct-to-mobile satellite 307 by the DVB head-end 304).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Wyler by sending network information to the user terminal via at least one wireless satellite link by the ground network of the satellite communication system, as shown by Xu, thereby ensuring continuous, seamless service when performing handover involving network access via satellite.

Regarding claim 82,
Wyler discloses a method of communication (i.e. Fig. 5-6) comprising: by a ground network of a satellite communication system (Fig. 1, 40-50), determining a neighbor cell list that includes at least one start angle and span indicative of at least one beam ON duration for a first satellite indicating a first time that a first satellite of the at least one satellite turns on a first beam (i.e. start time) and a second time that the first satellite turns off the first beam (i.e. end time) to which a user terminal can execute a handoff (Fig. 1, 3-4; Fig. 6, 120-124; paragraph 45-47; time-tagged scan angles for start/end point of scan path determined/generated by 40,50…) and sending the neighbor cell list to a user terminal (…and sent to….the user terminal).
As shown above, Wyler discloses sending the neighbor cell list to a user terminal, but Wyler does not expressly show such information sent via a first wireless 
However, related art to Xu shows such information sent via a first wireless satellite link, to a different second satellite configured to send, via a different second wireless satellite link, the information to the user terminal (i.e. Fig. 3A-B, 4, 7; paragraph 44-46, 77-82; handover information of national service satellite coverage areas including cell list descriptor and cell frequency link descriptor of Network Information Table sent via first satellite link from DVB head-end 304 to different DVB satellite 307 and then via second direct-to-mobile link between satellite 307 and user terminal 309).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Wyler by sending network information sent via a first wireless satellite link, to a different second satellite configured to send, via a different second wireless satellite link, the information to the user terminal, as shown by Xu, thereby ensuring continuous, seamless service when performing handover involving network access via satellite.

Regarding claims 2 and 18,
Wyler discloses the neighbor cell list further includes at least one other start angle and span for at least one other satellite (i.e. Fig. 5-6; paragraph 47; table include current satellite to be tracked and the next satellite to be tracked).


Regarding claims 4, 5, 20, and 21,
Wyler discloses the at least one start angle and span is for at least one elevation angle and/or at least one azimuth angle (i.e. Fig. 1, 3-6; paragraph 47; see above).

Regarding claims 7 and 11,
Wyler discloses determination of the neighbor cell list comprises computing one or more start angles of the at least one start angle and span based on at least one of: at least one satellite pitch of the at least one satellite, at least one satellite location of the at least one satellite, at least one beam ON/OFF time of the at least one satellite, or any combination thereof (i.e. Fig. 1, 3-6; paragraph 5, 42-47; tracking (location) of satellites over time necessitated by non-geostationary orbit).  See also Elwailly, below, for additional teachings.

Regarding claims 10 and 30,
Wyler discloses the at least one start angle and span is for at least one of: an elevation angle, an azimuth angle, a yaw angle, or any combination thereof (i.e. Fig. 1, 3-6; paragraph 47; see above).

Regarding claim 19,
Wyler discloses receiving a signal via the identified target beam (i.e. Fig 1 via signal strength sensor 60; paragraph 47).

s 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wyler and Xu in view of Penny, Jr. (USP 6070050A), hereafter Penny.
Regarding claims 8 and 12,
Wyler does not expressly show the determination of the neighbor cell list comprises computing one or more spans of the at least one start angle and span based on at least one beam ON/OFF time of the at least one satellite.
Penny discloses  computing one or more spans of the at least one start angle and span based on at least one beam on/off time (i.e. Fig. 1; Background; Col. 8, lines 39-67schedule of on/off times for multiple beams for each of multiple satellites).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Wyler by computing one or more spans of the at least one start angle and span based on at least one beam on/off time, as shown by Penny, thereby establishing a relationship between satellite beam patterns and device location using existing location identification systems.

4.	Claims 6, 22-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wyler and Xu in view of Elwailly et al. (USP9608716B1), hereafter Elwailly.
Regarding claims 6 and 22,
Wyler does not expressly disclose at least one yaw angle.
Elwailly discloses satellite transmit antenna ground-based pointing (Title) in which adjustment to the beams are determined including consideration of yaw (Background; Col. 5, lines 27-40).


Regarding claims 23 and 31,
Wyler does not expressly show identification of the target beam comprises searching for at least one cell associated with the at least one satellite.
Elwailly further shows identification of the target beam comprises searching for at least one cell associated with the at least one satellite (Fig. 2, 3, 5; Col. 5, lines 40-52; Col. 6-7; cells A-D correspond to beams provided by the satellite).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Wyler by providing identification of the target beam comprises searching for at least one cell associated with the at least one satellite, as shown by Elwailly, thereby improving calibration of the spot beams provided by the satellite.
Regarding claim 24,
Wyler discloses the neighbor cell list comprises satellite illumination information that includes the at least one start angle and span ((Fig. 1, 3-4; paragraph 45-47; user terminal receives Az/El table containing scan angles for start/end point of scan path determined/generated by 40,50) but does not expressly disclose satellite attitude information, such as yaw.
Title) in which adjustment to the beams are determined including consideration of satellite attitude information such as yaw (Background; Col. 5, lines 27-40).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Wyler by providing satellite attitude information such as yaw, as shown by Elwailly, thereby improving calibration of the spot beams provided by the satellite.
Regarding claim 25,
Wyler discloses the identification of the target beam comprises identifying a set of satellites for which information is available at a user terminal and identifying a satellite of the set of satellites that provides coverage for the user terminal (i.e. paragraph 47; information for current satellite being tracked and next satellite to be tracked).
Regarding claim 26,
Wyler discloses the identification of the set of satellites comprises identifying a plurality of satellites including at least one satellite at locations which the user terminal is able to point an antenna (i.e. paragraph 47; information for current and next satellite being tracked via pointing/repointing beams).
Regarding claim 27,
Wyler discloses the identification of the satellite that provides coverage for the user terminal comprises identifying at least one second satellite of the identified plurality of satellites that can currently provide coverage for the user terminal i.e. paragraph 47; information for next satellite to be tracked when at the end of the current satellite’s path for beam pointing adjustment).
28 is rejected under 35 U.S.C. 103 as being unpatentable over Wyler, Xu and Elwailly in view of Umezawa et al. (USP 5819185A), hereafter Umezawa.

Regarding claim 28,
Wyler discloses the identification of the satellite that provides coverage for the user terminal comprises identifying a plurality of satellites of the set that can currently provide coverage for the user terminal (i.e. paragraph 47; information for current satellite being tracked and next satellite to be tracked via pointing/repointing beams) and identifying a plurality of orbital planes upon which the plurality of satellites lie (i.e. paragraph 47; next satellite is in the plane of all possible scan angles) but fails to expressly show identifying one satellite of any satellites on an identified orbital plane that is closest to the user terminal.
Umezawa discloses a portable satellite communication apparatus which identifies one satellite of any satellites on an identified orbital plane that is closest to the user terminal (Col. 11, lines 25-65; user refers to table to know Az/El angles of nearest satellite municipality).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Wyler by identifying one satellite of any satellites on an identified orbital plane that is closest to the user terminal, as shown by Umezawa, thereby enabling portability of the satellite communication device.



Response to Arguments
6.	Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg. 12-13 of the Amendment, Applicant contends the cited disclosure of Wyler never states expressly that a satellite turns a beam on and off, only showing start/end points of a scan path, and that inherency has not been established without providing a basis in fact or technical reasoning.  

The Examiner respectfully disagrees.  As shown in the rejection, Wyler’s disclosure of time-tagged scan angles for start and end points of a scan path across multiple satellites meets the contested claim limitations related to “at least one start angle and span is indicative of at least one beam ON duration” at “a first time” and turns the beam off “at a second time” given a broadest reasonable interpretation of the claims without improperly reading limitations in from the specification.  Wyler is not required to use the same express terms “on” and “off” nor inherently suggest turning the beam on and off.  Rather, Wyler’s disclosure of time-tagged scan angles for start and end points of a scan path would be recognized by one of ordinary skill in the art as an obvious equivalent to the contested claim limitations.  Therefore, the rejections based upon the contested disclosure in Wyler are properly maintained.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477